DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 09/10/2020. The applicant submits two Information Disclosure Statements dated 09/10/2020 and 01/14/2021. The applicant does not claim Foreign priority. The applicant does claim Domestic priority to applications dating back to 11/16/2016.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 10,024,671. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions cover the scope of the same inventive concept of identifying a driver and their calendar and then generate guidance to reaches those events of note.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,775,181. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions cover the scope of the same inventive concept of identifying a driver and their calendar and then generate guidance to reaches those events of note.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes US 2012/0316763 in view of French US 2017/0030726.
As per claim 1, A system comprising: 
a telematics device associated with a vehicle having one or more sensors arranged therein; (Haynes paragraph 0029 discloses, “a device interface module 106, a calendar interface module 108, a route determining module 109, a monitoring module 110, an updating module 112, a vehicle interface module 114, a learning module 116, a planning module 118, and a parking module 120. The device interface module 106 interfaces the communication system 12 to the device 18 via the Internet 14. The vehicle interface module 114 interfaces the communication system 12 to one or more vehicle control systems 122 and/or one or more output systems 124 of the vehicle 20 via the Internet 14.”) and 
a computer, comprising a processor and memory, the computer configured to: (Haynes paragraph 0017 discloses, “The apparatuses and methods described herein may be implemented by one or more computer programs executed by one or more processors. The computer programs include processor-executable instructions that are stored on a non-transitory tangible computer readable medium. The computer programs may also include stored data. Non-limiting examples of the non-transitory tangible computer readable medium are nonvolatile memory, magnetic storage, and optical storage.” And paragraph 0019 discloses, “The departure time and the route are automatically output to one or more devices of the user (e.g., a smartphone, a tablet, a laptop, or a personal computer (PC)).”)
determine one or more driving behaviors of a driver of the vehicle based on driving data received via a telematics device; (Haynes paragraph 0021 discloses, “Additionally, before the travel begins, the systems and methods may learn travel patterns of the person. For example, depending on the time of the day of travel, the person may stop to drop off another person, and/or at a restaurant, a bank, and/or a gas station, etc. Depending on the travel patterns, the systems and methods may automatically plan ahead for one or more stops and adjust (pre-pone) the departure time accordingly so that the person arrives at the meeting location at the scheduled meeting time.” The office considers driving behavior to be the functional equivalent to of travel patterns as identified in the art of record.)
identify a plurality of destinations of the driver; (Haynes paragraph 0026 discloses, “The communication system 12 may also set up one or more stops along the route based on the travel patterns of the person and inform the person of the stops.”)
determine a route comprising the plurality of destinations based on a vehicle location, the one or more driving behaviors of the driver, and a route risk score, wherein the route risk score indicates a likelihood of an accident occurring on a specified route based on historical accident data associated with that specified route; (Haynes paragraph 0032 discloses, “The route determining module 109 determines the route and the departure time based on predicted traffic conditions and predicted weather conditions surrounding the first location and the meeting location. The route determining module 109 outputs the route and the departure time to the user on the device 18.”)
receive a request to add another destination to the route for the driver; (Haynes paragraph 0056 discloses, “In summary, when a user enters a meeting time and location in the calendar, the communication system 12 automatically synchronizes with a user's calendar, identifies the meeting time and location, calculates the route, determines travel time and departure time based on historical and current traffic and weather patterns, and creates a scheduled travel time and departure time and route on the user's calendar. If the weather and/or traffic conditions change, the communication system 12 automatically adjusts the travel time on the user's calendar and notifies the user of a new route and/or departure time. This feature minimizes the time it takes to determine how much time is needed to deal with adverse weather conditions, e.g., snow, ice, rain, etc. This feature also allows the communication system 12 to track the person's schedule and time allocated to reach the destination at the scheduled meeting time. This feature provides at least the following benefits before the person starts the drive to the destination: minimizing the likelihood of failing to consider traffic build up that routinely occurs at different times of the day when setting the route, and minimizing the likelihood of failing to be informed of a change in the departure time, e.g., due to a recent accident, a change in conditions, etc.” The clause doesn’t identify how a request to add another destination is submitted or when. The art of record discloses the user may input a new meeting or input  and 
modify the route to include the another destination, resulting in a modified route comprising the another destination, wherein modifying the route includes: 
identifying priority levels of the plurality of destinations in the route; (French paragraph 0036 teaches, “If, during navigation, updated human emotion metrics data is received 324, the route and destination analysis can be updated and the current user 114 alerted to a change in conditions. The current user 114 can elect to change the selection criteria, the route, the destination, or any combination of criteria, route and destination. After such a change, the logical handling and analysis 300 would be repeated to select a new route, a new destination, or both.” And French paragraph 0037 teaches, “For example, the current user 114 will indicate that it is most important to find a restaurant destination where people are “happy” (specified in an absolute domain), and that finding a route where everyone along the route are happy is a lower priority preference. If no restaurants can be found where most diners are “happy” in an absolute sense, then the restaurant with the relatively “happiest” or even the “least sad” patrons can be selected or suggested.” The art of record teaches that factors important to the user are used in determining guidance based upon destination. The claim does not identify what constitutes priority threshold determination, therefore, it the feature is arbitrary.)
assigning a new priority level to the another destination based on the request to add the another destination to the route of the driver, wherein the new priority level comprises a value that is higher than each of the priority levels of the plurality of destinations; (French paragraphs 0036 and 0037) and (Haynes paragraph 0056) and 
generating the modified route comprising navigation to the another destination prior to navigation to the plurality of destinations. (Haynes paragraph 0056)
Haynes discloses a system and method for ensuring a person reaches a destination on time. Haynes does not disclose assigning a priority level to a destination. French teaches of assigning a priority level to a destination. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of French et.al. into the invention of Haynes. Such incorporation is motivated by the need to ensure safe and fast arrival to a destination.
As per claim 2, The system of claim 1, wherein the plurality of destinations each correspond to a respective appointment of a plurality of appointments, and wherein the computer is further configured to: 
identify a location and time for each of the plurality of appointments by parsing the data stored in a schedule of the driver; (Haynes paragraphs 0056 and 0059)
analyze a driving history of the driver to determine an average length of time it takes the driver to reach the location for each appointment; (Haynes paragraph 0050 discloses, “The decision-making module 302 performs core decision-making functions using various decision-making engines. For example, the decision-making module 302 may include a decision engine 332 to decide the route and the departure time based on the information received from the information module 304. A past/predictive engine 334 analyzes past (historical) data related to traffic and weather patterns, travel patterns of the person, etc. The past/predictive engine 334 provides related predictive data to the decision engine 332 and an optimization engine 336. The optimization engine 336 optimizes the decisions related to the route and the departure time based on the predictive data.”) and 
determine the route comprising the plurality of destinations further based on a time duration for each appointment and the average length of time it takes the driver to reach the location for each appointment. (Haynes paragraph 0050 and 0056)
As per claim 3, The system of claim 1, wherein determining the route comprising the plurality of destinations is further based on at least one of traffic and weather. (Haynes paragraph 0050 and 0056)
As per claim 4, The system of claim 1, wherein the request to add the another destination to the route for the driver is triggered based on an electronic invitation received by the driver after the route is determined. (Haynes paragraph 0056)
As per claim 5, The system of claim 1, wherein modifying the route further includes: transmitting the modified route to the driver. (Haynes paragraph 0056)
As per claim 6, The system of claim 1, wherein the computer is further configured to receive, from one or more sensors and via the telematics device, the driving data of the driver of the vehicle and the vehicle location. (French paragraph 0001 teaches, “The present invention relates generally to Global Positioning System (GPS) based navigation systems and more specifically to GPS navigation systems based on selective human emotion metrics.”)
As per claim 7, The system of claim 1, wherein the one or more sensors comprise at least one of an accelerometer, speedometer, gyroscope, and GPS, wherein the driving data comprises real-time data that is collected by the one or more sensors while the driver is driving, and wherein the real-time data comprises at least one of a driving speed, an acceleration measurement, a braking measurement, and a steering measurement. (Haynes paragraph 0055 discloses, “Further, the decision-making module 302 can be a node in a probe network and be able to transmit rich data in addition to location and speed of a vehicle.”) and (French paragraph 0027 teaches, “The steering wheel 206 can be outfitted with one or more touch sensors 208 which can measure one or more of the following: a driver's pulse, a driver's grip strength and a driver's body temperature. A sensor 218 placed in the driver's seat 216 can collect similar data.”)
As per claim 8, An apparatus comprising: 
at least one processor; (Haynes paragraph 0017 discloses, “The apparatuses and methods described herein may be implemented by one or more computer programs executed by one or more processors.”) and 
a memory storing computer-readable instructions that, when executed by the at least one processor, cause the apparatus to: (Haynes paragraph 0015 discloses, “The term module may include memory (shared, dedicated, or group) that stores code executed by the processor.”)
identify a plurality of appointments in a schedule of a driver of a vehicle; 
determine a route comprising multiple destinations for the driver based on a location of the vehicle, a route risk score, and the plurality of appointments, wherein the route risk score indicates a likelihood of an accident occurring on a specified route based on historical accident data associated with that specified route; (Haynes paragraph 0056) and (French paragraphs 0036 and 0037)
receive a request to add another destination to the route for the driver; (Haynes paragraph 0043 discloses, “Control begins at 202 and retrieves appointment details (meeting time and location) from the calendar program of the user. Control estimates departure time under normal traffic and weather conditions at 204.”)  and 
modify the route to include the another destination, resulting in a modified route comprising the another destination, wherein modifying the route includes: (Haynes paragraph 0056)
identifying priority levels of the multiple destinations in the route; assigning a new priority level to the another destination based on the request to add the another destination to the schedule of the driver, wherein the new priority level comprises a value that is higher than each of the priority levels of the multiple destinations; (French paragraphs 0036 and 0037) and 
generating the modified route in which the multiple destinations and the another destination are ordered based on the priority levels of the multiple destinations and the new priority level of the another destination. (Haynes paragraph 0056)
As per claim 9, The apparatus of claim 8, wherein the multiple destinations each correspond to a respective appointment of a plurality of appointments, and wherein the computer-readable instructions, when executed, further cause the apparatus to: 
identify a location and time for each of the plurality of appointments by parsing data stored in a schedule of the driver; (Haynes paragraphs 0056 and 0059)
analyze a driving history of the driver to determine an average length of time it takes the driver to reach the location for each appointment; (Haynes paragraph 0050) and 
determine the route comprising the multiple destinations further based on a time duration for each appointment and the average length of time it takes the driver to reach the location for each appointment. (Haynes paragraph 0050 and 0056)
As per claim 10, The apparatus of claim 8, wherein determining the route comprising the multiple destinations is further based on at least one of traffic and weather. (Haynes paragraph 0050 and 0056)
As per claim 11, The apparatus of claim 8, wherein the request to add the another destination to the route for the driver is triggered based on an electronic invitation received by the driver after the route is determined. (Haynes paragraph 0056)
As per claim 12, The apparatus of claim 8, wherein modifying the route further includes: transmitting the modified route to the driver. (Haynes paragraph 0056)
As per claim 13, The apparatus of claim 8, wherein the computer-readable instructions, when executed, further cause the apparatus to receive, from one or more sensors and via a telematics device, driving data of the driver of the vehicle and the vehicle location. (French paragraph 0001 teaches, “The present invention relates generally to Global Positioning System (GPS) based navigation systems and more specifically to GPS navigation systems based on selective human emotion metrics.”)
As per claim 14, The apparatus of claim 8, wherein at least one of the priority levels of the multiple destinations is user-specific in a calendar of the driver. (French paragraphs 0036 and 0037)
As per claim 15, A method comprising: 
receiving, by a computing device, driving data of a driver of a vehicle via a telematics device; (Haynes paragraph 0056)
identifying, by the computing device, a plurality of destinations of the driver; (Haynes paragraph 0056)
determining, by the computing device, a route comprising the plurality of destinations based on a route risk score and the receive driving data, wherein the route risk score indicates a likelihood of an accident occurring on a specified route based on historical accident data associated with that specified route; (Haynes paragraph 0056) and (French paragraphs 0036 and 0037)
receiving, by the computing device, a request to add another destination to the route for the driver; (Haynes paragraph 0043 discloses, “Control begins at 202 and retrieves appointment details (meeting time and location) from the calendar program of the user. Control estimates departure time under normal traffic and weather conditions at 204.”) and 
modifying, by the computing device, the route to include the another destination, resulting in a modified route comprising the another destination, wherein modifying the route includes: identifying priority levels of the plurality of destinations in the route; (Haynes paragraph 0056) 
assigning a new priority level to the another destination based on the request to add the another destination to the route of the driver, wherein the new priority level comprises a value that is higher than each of the priority levels of the plurality of destinations; (French paragraphs 0036 and 0037) and 
generating the modified route comprising navigation to the another destination prior to navigation to the plurality of destinations. (Haynes paragraph 0056)

16. The method of claim 15, wherein the plurality of destinations each correspond to a respective appointment of a plurality of appointments, and wherein the method further comprises: 
identifying a location and time for each of the plurality of appointments by parsing the data stored in a schedule of the driver; 
analyzing a driving history of the driver to determine an average length of time it takes the driver to reach the location for each appointment; and 
determining the route comprising the plurality of destinations further based on a time duration for each appointment and the average length of time it takes the driver to reach the location for each appointment.
As per claim 17, The method of claim 15, wherein determining the route comprising the plurality of destinations is further based on at least one of traffic and weather. (Haynes paragraph 0050 and 0056)
As per claim 18, The method of claim 15, wherein the request to add the another destination to the route for the driver is triggered based on an electronic invitation received by the driver after the route is determined. (Haynes paragraph 0056)
As per claim 19, The method of claim 15, wherein modifying the route further includes: transmitting the modified route to the driver. (Haynes paragraph 0056)
As per claim 20, The method of claim 15, wherein at least one of the priority levels of the plurality of destinations is user-specific in a calendar of the driver. (French paragraphs 0036 and 0037)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666